Plaintiff and defendant, architects, agreed in writing, pursuant to the terms of defendant's contract with the School District of the Borough of Norristown, so requiring, that plaintiff should render services in the construction of a school building for that school district and receive one dollar per hour and four-tenths of the profits realized. Before the building was completed, defendant discharged the plaintiff who then filed this bill for an accounting and the balance of unpaid compensation. The case was fully heard and comprehensively considered by the learned court below, with a resulting decree for plaintiff.
The learned court found that the discharge was wrongful. Defendant appeals to challenge the findings of fact which resulted in and support the decree. His counsel frankly states and fully recognizes the burden assumed in assailing findings of fact made by the learned chancellor and affirmed by the court in banc. We have considered them generally and also in the light of the specific arguments presented in the brief and can reach only one conclusion, that the decree must be affirmed at the costs of appellant. *Page 216